Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151812                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151812
                                                                   COA: 319988
                                                                   Wayne CC: 13-005816-FC
  TERESA HURTADO ALVAREZ,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the April 28, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
           a0418
                                                                              Clerk